DETAILED ACTION
Status of Claims
In the response filed September 21, 2022, no claims were amended. Claims 1-20 are pending the current application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant asserts that the newly amended claimed subject matter demonstrates a practical application by showing improvement to a technology.  Specifically, the improvement of solving an optimization problem.  Examiner respectfully disagrees.  Courts have found additional elements that integrate the exception into a practical idea include:  “An improvement in the functioning of a computer, or an improvement to other technology or technical field,” see MPEP §§ 2106.04(d)(1) and 2106.05(a), and “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.” see Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972).  In this case, the claimed invention using linear programming or mixed-integer programming (mathematical principles) via a processor to develop a media allocation plan, which is budget plan for advertisement placement.  Thus, the claimed invention is not patent eligible. 
Applicant's arguments filed with respect to the rejection under 35 U.S.C. 102 have been fully considered but are moot in view of new ground of rejection.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 12 and 17) recite:
determining a plurality of forecasted media item attributes, each of the forecasted media item attributes predicting an audience characteristic for a respective one or more of the plurality of scheduled media items, each of the forecasted attributes being determined based at least in part on a plurality of observed characteristics associated with previously presented media items 
identifying a division of the scheduled media items into a plurality of media segments based on the forecasted attributes, a designated one of the plurality of media segments including two or more of the scheduled media items identified based on similarities among their forecasted attributes; 
determining a plurality of forecasted media segment attributes, each of the forecasted media segment attributes predicting a characteristic for a respective one of the plurality of media segments, the plurality of forecasted media segment attributes including a plurality of viewership composition values, each viewership composition value identifying a predicted audience attribute for a respective one of the plurality of media segments;
determining via a processor a media allocation plan by solving an optimization problem that includes the media segments and the forecasted media segment attributes and that is specified as a linear programming problem or a mixed-integer programming problem, the media allocation plan identifying an allocation of a plurality of advertisements to a subset of the media segments, wherein determining the media allocation plan includes segmenting the plurality of media segments based on the plurality of forecasted media segment attributes and target segmentation characteristics to identify pockets or clusters of media segments where one or more performance characteristics are sufficiently different from an average and are available in sufficient quantity to be able to be mixed and matched for efficient media allocation
The identified limitations recite determining forecasted attributes for scheduled media items, identifying media segments and determining a media allocation plan, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving from one or more remote computing systems via a network interface scheduling information for a plurality of scheduled media items, the scheduled media items including one or more television or radio programs, each of the scheduled media items being scheduled for presentation on a respective communication channel at a respective date and time;
storing the media allocation plan on a storage device
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving media scheduling information and storing media information on a storage device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims  2-11, 13-16, and 18-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, claims 5, 9, 10, 11, and 16, further recite the type of media information stored on the storage device.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (receiving media scheduling information and storing media information on a storage device, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-11, 13-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaar et al. (US 2017/0064395 A1) in view of Panchaksharaiah et al. (US 2018/0189837 A1).

Regarding claims 1, 12, and 17, Chaar discloses a method comprising: 
receiving from one or more remote computing systems via a network interface scheduling information for a plurality of scheduled media items, the scheduled media items including one or more television or radio programs, each of the scheduled media items being scheduled for presentation on a respective communication channel at a respective date and time (Paragraphs [0134]: program information and characteristics are received and [0142]: The television program scheduling system 101 may be operable to communicate with a plurality of advertiser order generation systems 130a, .  . . , 130n, and electronically receives, via a communication network 120, deals identifying shows and corresponding constraints for scheduling the shows);
determining a plurality of forecasted media item attributes, each of the forecasted media item attributes predicting an audience characteristic for a respective one or more of the plurality of scheduled media items, each of the forecasted attributes being determined based at least in part on a plurality of observed characteristics associated with previously presented media items (Paragraph [0134]: the model for audience rating estimation is calibrated based on the historical audience data  and [0142]: The television program scheduling system 101 may be operable to receive from one or more published data sources, historical audience data for previous telecasts of the shows on one or more television networks, and calibrates the model for audience rating estimation based on the historical audience data); 
identifying a division of the scheduled media items into a plurality of media segments based on the forecasted attributes, a designated one of the plurality of media segments including two or more of the scheduled media items identified based on similarities among their forecasted attributes (Paragraph [0029]: A position of each of the plurality of inventory buckets within each of the one or more commercial breaks may define a sequencing order of each of the inventory buckets within each of the one or more commercial breaks, and each of the plurality of inventory buckets comprise a corresponding inventory type that indicates a type of content in each of the plurality of inventory buckets.  The spot scheduler solver 110 may be operable to assign each of the one or more spots to at least one of the plurality of inventory buckets that are within each of the one or more commercial breaks based on the airing constraints and placement requirements.  The spot scheduler solver 110 may be operable to match the characteristics of the assigned at least one of the plurality of inventory buckets that are within each of the one or more commercial breaks with the airing constraints and requirements of each of the one or more spots);
determining a plurality of forecasted media segment attributes, each of the forecasted media segment attributes predicting a characteristic for a respective one of the plurality of media segments, the plurality of forecasted media segment attributes including a plurality of viewership composition values, each viewership composition value identifying a predicted audience attribute for a respective one of the plurality of media segments (Fig. 2B; Paragraph [0084]: Bucket B2 is handled in a similar manner as bucket B1.  In this regard, the vector of the sum (.SIGMA.(PA,TA)) is determined by adding the individual contribution for each owned competitor network in bucket B2, which is found in the row for 0-30 minute (first 30-miniute) period of the base matrix 200 illustrated in FIG. 2A, for a period of, for example, 1 year….An example weighted vector for the summed attributes of content for the networks in bucket B2 may comprise 50% heavy content, 30% news, and 20% sport, and is represented by reference number 232c-1);
storing the media allocation plan on a storage device (Paragraph [0105]:  The output optimal schedule generated by the optimizer 308, may be communicated by the program manager 114 and/or the schedule generator 113 to the traffic system 146, the user terminal 310, and/or the storage).
Chaar discloses the limitations above. Chaar does not explicitly disclose:
determining via a processor a media allocation plan by solving an optimization problem that includes the media segments and the forecasted media segment attributes and that is specified as a linear programming problem or a mixed-integer programming problem, the media allocation plan identifying an allocation of a plurality of advertisements to a subset of the media segments, wherein determining the media allocation plan includes segmenting the plurality of media segments based on the plurality of forecasted media segment attributes and target segmentation characteristics to identify pockets or clusters of media segments where one or more performance characteristics are sufficiently different from an average and are available in sufficient quantity to be able to be mixed and matched for efficient media allocation.
Panchaksharaiah teaches:
determining via a processor a media allocation plan by solving an optimization problem that includes the media segments and the forecasted media segment attributes and that is specified as a linear programming problem or a mixed-integer programming problem, the media allocation plan identifying an allocation of a plurality of advertisements to a subset of the media segments, wherein determining the media allocation plan includes segmenting the plurality of media segments based on the plurality of forecasted media segment attributes and target segmentation characteristics to identify pockets or clusters of media segments where one or more performance characteristics are sufficiently different from an average and are available in sufficient quantity to be able to be mixed and matched for efficient media allocation (Paragraphs [0021]: To identify interesting portions of the media asset, the media asset may be parsed into several portions by the media guidance application. The portions may correspond to time segments of the media asset. The time segments may be uniform or not uniform. The time segments of the media asset may be processed to determine the content characteristics of each time segment of the media asset, and Paragraph [0024]: The content characteristics determined by the media guidance application for the time segments of the parsed media asset may be indicated in metadata associated with the respective time segments of the media asset. For example, each time segment of the media asset processed by the media guidance application may be associated with metadata. The metadata may include entries for each content characteristic. For example, a time segment corresponding to an action sequence from a “Mission Impossible” movie may have metadata associated with “Tom Cruise” and action).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chaar to disclose determining via a processor a media allocation plan by solving an optimization problem that includes the media segments and the forecasted media segment attributes and that is specified as a linear programming problem or a mixed-integer programming problem, the media allocation plan identifying an allocation of a plurality of advertisements to a subset of the media segments, wherein determining the media allocation plan includes segmenting the plurality of media segments based on the plurality of forecasted media segment attributes and target segmentation characteristics to identify pockets or clusters of media segments where one or more performance characteristics are sufficiently different from an average and are available in sufficient quantity to be able to be mixed and matched for efficient media allocation as taught by Panchaksharaiah. Chaar discloses a  television program scheduling system receives from one or more published data sources, historical audience data for previous telecasts of the shows on one or more television networks, and calibrates a model for audience rating estimation based on the historical audience data (Chaar Abstract). Using the systems and methods for personalized timing for advertisements of Panchaksharaiah would provide improved user engagement of the media asset based on the user’s profile (Panchaksharaiah Paragraph [0009]).
Regarding claims 2, 13, and 18, Chaar discloses wherein the optimization problem also includes one or more allocation constraints, each allocation constraint restricting the allocation of advertisements to the scheduled media items (Paragraph [0026]: The spot scheduler solver 110 may comprise suitable logic, circuitry, code, and/or interfaces that may be operable to receive orders from one or more of the advertiser order generation systems 130a, .  . . , 130n to place advertisements spots into one or more commercial breaks that occur during television programming broadcast.  That is, the spot scheduler solver 110 may be utilized to determine the appropriate scheduling of advertisement spots to produce a commercial break schedule according to the information provided by the advertiser order generation systems).
Regarding claims 3, 14, and 19, Chaar discloses wherein a designated one of the allocation constraints is a time constraint, the time constraint restricting presentation of a designated advertisement based on a time of day (Paragraph [0028]: The spot scheduler solver 110 may be operable to receive an advertiser's order to place one or more spots into one or more commercial breaks.  The advertiser's order comprises airing constraints and placement requirements corresponding to the one or more spots, and each of the one or more commercial breaks comprises a plurality of inventory buckets.  The airing constraints corresponding to each of the one or more spots comprise…allowable date and time constraints).
Regarding claims 5 and 16, Chaar discloses wherein one or more of the forecasted attributes also correspond to a respective one or more of a plurality of advertising entities, each advertising entity corresponding to a respective one or more of the plurality of advertisements (Paragraph [0028]: The television advertisement scheduling system 100 may be operable to electronically receive, via the communication network 120, deals comprising advertisers orders from the plurality of advertiser order generation systems).
Regarding claim 7, Chaar discloses wherein the optimization problem is a mixed-integer programming problem (Paragraph [0097]: Given a blank or partial schedule, available programs and corresponding program characteristics, various embodiments of the disclosure may be operable to utilize a mixed integer programming model defined over a time expanded network to generate an optimal or best schedule that may provide the greatest audience or viewership based on the estimated viewership generated by model for audience rating estimation ).
Regarding claim 8, Chaar discloses wherein the media allocation plan includes a respective media segment magnitude for each or selected ones of the subset of the media segments, the respective media segment magnitude identifying a number of advertisement opportunities associated with the respective media segment (Paragraph [0083]: since different shows may be presented in the 0-30 minute period, the vector of the sum (.SIGMA.(PA,TA)) for bucket B1 is weighted.  The resulting weighted vector for the summed attributes of content for the networks in bucket B1, may be represented as [W(.SIGMA.(PA,TA))]D1,B1].  An example weighted vector for the summed attributes of content for the networks in bucket B1 may comprise 60% light content, 20% news, 10% sport, and 10% movies).
Regarding claim 9, Chaar discloses wherein the forecasted attributes include one or more attributes of a respective anticipated audience of the respective one or more scheduled media items (Paragraph [0022]: The calibrated model for audience rating estimation may be utilized to generate estimates or projections of audience in the future).
Regarding claim 11, Chaar discloses wherein the forecasted attributes include one or more attributes of web pages on which the scheduled media items are anticipated to be accessed (Paragraph [0026]).



Claims 4, 6, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaar et al. (US 2017/0064395 A1) in view of Panchaksharaiah et al. (US 2018/0189837 A1) in view of Xu et al. (US 2018/0189826 A1).

Regarding claims 4, 15, and 20, Chaar in view of Panchaksharaiah, does not explicitly disclose:
 wherein a designated one of the allocation constraints is a device constraint, the device constraint restricting presentation of a designated one of the advertisements based on a type of device on which the designated advertisement is presented.
Xu teaches:
wherein a designated one of the allocation constraints is a device constraint, the device constraint restricting presentation of a designated one of the advertisements based on a type of device on which the designated advertisement is presented (Paragraph [0048]: On these user  equipment devices, users may be able to navigate among and locate the same content available through a television.  Consequently, media guidance may be available on these devices, as well.  The guidance provided may be for content available only through a television, for content available only through one or more of other types of user equipment devices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chaar in view of Panchaksharaiah, to disclose wherein a designated one of the allocation constraints is a device constraint, the device constraint restricting presentation of a designated one of the advertisements based on a type of device on which the designated advertisement is presented as taught by Xu because it would have effectively improved the displaying of content to the user. Chaar in view of Panchaksharaiah, discloses a television program scheduling system that receives historical audience data for previous telecasts of the shows on one or more television networks, and calibrates a model for audience rating estimation based on the historical audience data (Chaar Abstract). Using the systems and methods for a framework for generating predictive models for media planning of Xu would provide a valuable framework for generating customized predicting models within the media planning space (Xu Paragraph [0001]).
Regarding claim 6, Chaar in view of Panchaksharaiah, does not explicitly disclose:
wherein the optimization problem is a linear programming problem.
Xu teaches:
 wherein the optimization problem is a linear programming problem (Paragraph [0052]: Media guidance application provides access to linear programming (e.g., content that is scheduled to be transmitted to a plurality of user equipment devices at a predetermined time and is provided according to a schedule)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chaar in view of Panchaksharaiah, to disclose wherein the optimization problem is a linear programming problem as taught by Xu because it would have effectively improved the displaying of content to the user. Chaar in view of Panchaksharaiah, discloses a television program scheduling system that receives historical audience data for previous telecasts of the shows on one or more television networks, and calibrates a model for audience rating estimation based on the historical audience data (Chaar Abstract). Using the systems and methods for a framework for generating predictive models for media planning of Xu would provide a valuable framework for generating customized predicting models within the media planning space (Xu Paragraph [0001]).
Regarding claim 10, Chaar in view of Panchaksharaiah, does not explicitly disclose:
wherein the forecasted attributes include one or more attributes of devices on which the scheduled media items are anticipated to be accessed.
Xu teaches:
wherein the forecasted attributes include one or more attributes of devices on which the scheduled media items are anticipated to be accessed (Paragraph [0048]: On these user  equipment devices, users may be able to navigate among and locate the same content available through a television.  Consequently, media guidance may be available on these devices, as well.  The guidance provided may be for content available only through a television, for content available only through one or more of other types of user equipment devices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chaar in view of Panchaksharaiah, to disclose wherein the forecasted attributes include one or more attributes of devices on which the scheduled media items are anticipated to be accessed as taught by Xu because it would have effectively improved the displaying of content to the user. Chaar in view of Panchaksharaiah, discloses a television program scheduling system that receives historical audience data for previous telecasts of the shows on one or more television networks, and calibrates a model for audience rating estimation based on the historical audience data (Chaar Abstract). Using the systems and methods for a framework for generating predictive models for media planning of Xu would provide a valuable framework for generating customized predicting models within the media planning space (Xu Paragraph [0001]).

Conclusion
                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681